EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eugene Perez on March 12, 2021.
The application has been amended as follows: 
In claim 1, line 31, delete “a hydrogen atom or”.

The following is an examiner’s statement of reasons for allowance: 
The objections to claims 1, 3, and 5-20 are withdrawn following the applicant’s amendments to claim 1.
The rejection of claims 1, 5-8, and 11-16 under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) is withdrawn following the applicant’s amendments to claim 1.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 8 above, and further in view of Masuda et al. (JP 2012-063498, with machine translation) is withdrawn following the applicant’s amendments to claim 1.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 8 above, and further 
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 16 and in further view of Fujimaki et al. (US 2011/0014401) is withdrawn following the applicant’s amendments to claim 1.
The rejection of claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 14 and in further view of Ogitani et al. (US Patent 4,997,863) is withdrawn following the applicant’s amendments to claim 1.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 14 and in further view of Apyama et al. (US 2002/0173116) is withdrawn following the applicant’s amendments to claim 1.
Ri et al. (JP 2012-252273) fail to teach an alkali-soluble resin (a) having the group Y in claim 1.
Hojo (JP3946673 B2) teaches a resin of formula:

    PNG
    media_image1.png
    164
    579
    media_image1.png
    Greyscale
(claim 1).
However, this resin does not meet the limitations for an alkali-soluble resin (a) comprising a group X of formula (3) or (4) in claim 1.

Therefore, claims 1 and 5-20 are allowed.
Claims 2-4 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ANCA EOFF/Primary Examiner, Art Unit 1796